Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
           This office action is in response to communication filed 11/09/21.
Response to Amendment
	The examiner acknowledges the amendment of claims 1-18, 22, the cancellation of claims 19-21 and the addition of claim 23. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-19 and 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hariri et al. US Patent Application Publication 20180290627. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850.


         Regarding claim 1, 4, Hariri et al. teaches an at least one of access and starting apparatus for a vehicle, comprising:

a biometric sensor device configured to detect a biometric feature of a user (paragraph 018);
a position determining device configured to determine a position of an identification transmitter assigned to the user (paragraph 018,021);

a control device configured to enable a vehicle function if the biometric feature of the user that is detected by the biometric sensor device corresponds to a predetermined feature, and
if the position determining device detects the identification transmitter in a predetermined region around or in the vehicle (paragraph 018,023). Hariri is silent on teaching wherein the biometric sensor device first detects the biometric feature of the user, and then the position determining device determines the position of the identification transmitter only in an event of the detected biometric feature of the
user corresponding to the predetermined feature. Perttunen in an analogous art teaches adding another level of security to a vehicle access control system that include a biometric sensor for obtaining the biometric of a person that enters the vehicle (paragraph 016) and teaches checking for the signal from the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hariri  as disclosed by Perttunen because such modification represent an improvement in the vehicle security system in order to ensure that the person that enters the vehicle is authorized to operate the vehicle functions. 


            Regarding claim 2, Hariri et al. teaches an authentication device configured to authenticate the identification transmitter, wherein the control device grants the enabling of the vehicle function if the authentication device has also authenticated the identification transmitter as correct (paragraph 029).

     Regarding claim 3, Hariri et al. teaches the vehicle function is starting a motor of the vehicle (paragraph 031).

          Regarding claims 5, 7-9, Hariri et al. is silent on teaching a first activation section, which activates the internal sensor element in response to a first trigger signal. Perttunen in analogous art teaches the biometric sensor device comprises an internal sensor element for detecting a biometric feature in the vehicle interior (paragraph 016). Perttunen teaches a door switch which outputs the first trigger signal if it recognizes if recognizes the opening of a vehicle door (paragraph 015-016). Perttunen teaches activating the position determining device in response to a second trigger signal and the internal sensor element output the second trigger signal after it has detected the biometric feature corresponding to the predetermined feature (Fig 2B, step 120-126, the location of the FOB is determine after receiving the biometrics). 


	Regarding claim 12, Hariri et al. teaches the vehicle function include unlocking of the vehicle doors (paragraph 041).

         Regarding claim 13, Hariri et al. teaches the control device grants the enabling of the unlocking, opening, locking or closing of the closure device if the position determining device detects the identification transmitter in a specific external region around the vehicle (paragraph 018,023).
        Regarding claim 14, Hariri et al. teaches the biometric sensor device comprises an external sensor element configured to detect a biometric feature at the exterior of the vehicle (paragraph 022).
	Regarding claims 15-16, Hariri et al. teaches the position determining device output a trigger signal if the position determining device detects the identification transmitter in a specific external region around the vehicle and if the position determining device has authenticate the identification transmitter (paragraph 023,027).


	Regarding claim 17, Hariri et al. teaches the external sensor element outputs the first trigger signal after it has detected the biometric feature corresponding to the predetermined feature (paragraph 023).
	Regarding claim 18, Hariri teaches the biometric sensor is configure to recognize facial image (paragraph 030).
            



         Regarding claim 22-23, Hariri et al. teaches a method for operating at least one of access and starting apparatus for a vehicle, comprising the following steps of:

detecting a biometric feature of a user (paragraph 018);

determining the position of an identification transmitter assigned to the user (paragraph 018,021);

enabling a vehicle function if the detected biometric feature of the user corresponds to a predetermined feature, and the identification transmitter is detected in at least one of a predetermined region around the vehicle (paragraph 018,023). Hariri is silent on teaching wherein the biometric sensor device first detects the biometric feature of the user, and then the position determining device determines the position of the identification transmitter only in an event of the detected biometric feature of the
user corresponding to the predetermined feature. Perttunen in an analogous art teaches adding another level of security to a vehicle access control system that include a biometric sensor for obtaining the biometric of a person that enters the vehicle (paragraph 016) and teaches checking for the signal from the fob after interacting with the biometric sensor (paragraph 023). Perttunen teaches the vehicle function is starting a drive motor of the vehicle (paragraph 016).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hariri  as disclosed by Perttunen because such modification represent an improvement in the vehicle security system in order to ensure that the person that enters the vehicle is authorized to operate the vehicle functions. 






Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850 and further in view of Teshima et al. US Patent Application Publication 20060055509.
          Regarding claim 6, Hariri et al. in view of Perttunen et al is silent on teaching the activation of the internal sensor element lasts only for a predetermined time interval. Teshima et al in an analogous art teaches activating the biometric sensor for a time interval (paragraph 026-027).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hariri et al. in view of Perttunen et al. as disclosed by Teshima because such modification improve the reliability of the biometric sensor by limiting the exposure of the sensor to environmental condition when the sensor is not in use. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850 and further in view of Watanabe US Patent Application Publication 20170096124.
        Regarding claim 10, Hariri et al. in view of Perttunen et al is silent on teaching a motor starting switch, which outputs the second trigger signal upon actuation. Watanabe in an analogous art teaches a motor starting switch, which outputs the second trigger for activating the position determining device (paragraph 078).
	It would have been obvious to one of ordinary skill in the art to modify the system of Hariri et al. in view of Perttunen et al as disclosed by Watanabe because such modification improves the vehicle’s security by ensuring the person is inside the vehicle before activating the ignition. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hariri et al. US Patent Application Publication 20180290627 in view of Perttunen et al. US Patent Application Publication 20040217850 and further in view of Watanabe US Patent Application Publication 20170096124.
Regarding claim 11, Hariri is silent on teaching the control device grants the enabling of the motor starting if the position determining device detects the identification transmitter in an interior of the vehicle. Watanabe in an analogous art teaches the control device grants the enabling of the motor starting if the position determining device detects the identification transmitter in an interior of the vehicle (paragraph 03,024-025). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hariri in view of Perttunen as disclosed by Watanabe because such modification improves the vehicle’s security by ensuring the person is inside the vehicle before activating the ignition and further preventing the accidental starting of the vehicle by a remote device.. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683